Citation Nr: 0937722	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-30 118	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to service connection for a skin disability and 
denied entitlement to an increased rating in excess of 30 
percent for generalized anxiety disorder.  Jurisdiction over 
the Veteran's claims has remained with the RO in Boston, 
Massachusetts.

The issues of entitlement to an increased rating for 
generalized anxiety disorder and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's skin disability is not the result of an in-
service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a skin disability are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in October 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for a skin disability.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the October 2004 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  The 
Veteran was notified of the second and third elements of a 
service connection claim in the October 2004 letter, however 
he was not notified of the disability-rating and effective-
date elements of his claim.  However, as the Veteran's 
service connection claim is being denied, and no rating or 
effective date is being assigned, he has suffered no 
prejudice from the deficiency with regard to these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records.  In his notice of disagreement, the Veteran made 
reference to a hospitalization in the previous year when he 
developed MERSA.  He did not further identify the hospital or 
the time period when he was treated.  He has provided no 
released for VA to obtain these records.  

In addition, the Veteran was afforded a VA examination for a 
skin disability; but no medical opinion was provided, but it 
was noted that his disability developed five or more years 
after service.  The VCAA letter told him to send any medical 
records in his possession, provided a release so that he 
could ask VA to obtain relevant records, asked him to report 
the dates of any recent VA treatment, and advised that it was 
his responsibility to ensure that VA received all records not 
in the possession of a Federal entity.

Hence the Veteran was made aware of the steps needed to 
obtain the records referred to in his notice of disagreement.  
Because he has not identified the records referred to in the 
notice of disagreement, VA has no further duty to seek this 
evidence.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(3) (2008).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As discussed below the Veteran has reported that his symptoms 
began well after service and there is no competent opinion 
linking a current skin condition to service.  Hence, further 
examination or opinion is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for a skin 
disability is thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

A November 2004 VA examination report indicates that the 
Veteran has been diagnosed as having a current skin 
disability, identified as statis dermatitis and a history of 
probable contact dermatitis.

The Veteran's service treatment records reveal no evidence of 
any skin related symptoms or treatment during service and his 
September 1964 separation examination indicates that his skin 
was normal.  The Veteran has not testified as to continuity 
of symptomatology and the first clinical evidence of a skin 
disability is an October 1978 VA examination report which 
indicated that the Veteran had eczema on both hands and the 
left leg.  

Furthermore, the November 2004 VA examination report 
indicates that the Veteran reported first experiencing a skin 
problem in 1969 when he developed a rash on his knuckles 
while painting a house.  He further reported that he did not 
seek treatment until the early 1970s.  The physician who 
conducted the November 2004 VA examination concluded that the 
Veteran's skin conditions developed about 5 or more years 
after his discharge from service.  

In addition, there is no medical evidence indicating a nexus 
between the Veteran's disability and service and neither the 
Veteran nor his representative has alluded to the existence 
of such evidence.  In the absence of evidence indicating a 
relationship between the Veteran's current skin disability 
and service, service connection for a skin disability is not 
warranted.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for a skin disability must be denied.  See 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-57.


ORDER

Entitlement to service connection for a skin disability is 
denied.


REMAND

A Veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record 
is inadequate and the need for a contemporaneous examination 
occurs when there is evidence (including a Veteran's 
statements) of a possible increase in disability.  Hart, 21 
Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997)) (Where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination)).

In this case, the Veteran's October 2005 notice of 
disagreement (NOD), written on his behalf by his daughter, 
reports a worsening of his generalized anxiety disorder since 
the November 2004 VA examination.  For example, the NOD 
indicates that the Veteran suffered panic attacks at least 
once a week and usually more frequently, he would often fall 
into bad moods and had caused public displays, had difficulty 
communicating, and had strained relationships with his 
children and his girlfriend and her son.  

The November 2004 VA examination report, however, reveals 
that the Veteran denied having any panic attacks and reported 
having good interpersonal contact with his two children.  
Given the above evidence, VA's duty to obtain a new 
examination as to the current severity of the Veteran's 
generalized anxiety disorder is triggered.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Total Rating for Compensation Based 
on Individual Unemployability (TDIU) is an element of all 
claims for an increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  The question of entitlement to a TDIU is 
raised by the evidence in this case.

The Veteran's October 2005 NOD stated that he remained in 
contact with one employer who offered him only intermittent 
and sporadic jobs throughout the year, with less than 3 jobs 
a month on average.  He had worked for this employer for 
approximately 20 years as a trumpet player, but his anxiety 
disorder would often get in the way and had become 
problematic in performing his job.  Furthermore, the NOD 
indicates that for the previous 10 years, the Veteran had not 
been able to perform most occupational activities.  He had 
been briefly employed at Kinko's, but could not maintain his 
job because he was unable to comprehend the tasks necessary 
for the job and had difficulty with the job's social aspect. 

The agency of original jurisdiction (AOJ) has not adjudicated 
the issue of entitlement to a TDIU further the results of the 
VA examination will be pertinent to the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
psychiatric examination to determine the 
current severity of his service connected 
generalized anxiety disorder.   

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.  

The examiner should report the severity 
of occupational and social impairment 
attributable to the disorder.   The 
examiner should report a Global 
Assessment of Functioning score 
attributable to the generalized anxiety 
disorder alone, if possible.

3.  Adjudicate the issue of entitlement 
to a TDIU.

4.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


